      Case 1:18-cr-00735-KPF Document 55 Filed 09/18/20 Page 1 of 1

                                                           MEMO ENDORSED


September 17, 2020

VIA ECF
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
United States Courthouse
40 Centre Street
New York, New York 10007

       Re:     United States v. Daniel Zavala, 18 CR 735 (KPF)

Dear Judge Failla:

With the consent of pretrial services and the government, I write to seek a modification to
Mr. Zavala’s bail conditions so that he can travel from California, where he resides and is
supervised, to Tuscon, Arizona to visit his sister who is expecting a child. If permitted to
travel, Mr. Zavala will travel between September 25 and October 2, 2020. He will
provide a detailed itinerary, including contact information, to his supervising pretrial
officer before leaving.

Mr. Zavala has been subject to pretrial supervision since his arrest in July of 2018 and
has not been the subject of any violations. The government and pretrial services do no
object to this application.

Respectfully submitted,

/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender


cc: AUSA Justin Rodriguez (via ECF)
    NY-USPO Robert Trail (via email)
    CA-USPO Gallenberger (via email)                    SO ORDERED.

Application GRANTED.

Dated:         September 18, 2020
               New York, New York                       HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE
